Jones, J.
If the plaintiff was not tenant at the time this executor was sued, he cannot have this action; for he shall hold the land as the feoffor did. It is said to have been adjudged, that if an inquifition be found of my lands, my feoffee shall not avoid it, but if the feoffment be after extent, but before a liberate sued, the feoffee shall avoid it: For he is the party grieved thereby. If after the liberate the feoffment be made of part to the one and part to the other, the one shall not have contribution against the other. If a purchaser has cause of action, and makes a feoffment, his feoffor shall not have it.
Judgment was given for the plaintiff. Antea, p. 3 and 112. 3 Bulstr. 305. Bendl. 161. Jones 82. 92.